DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 09/17/2021, has been received, entered and made of record. Currently, claims 16-33 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed on 09/17/2021, with respect to claim rejection under 35 USC 101 have been fully considered and are persuasive because claims have been amended to overcome the rejection. The rejection of claims 16-30 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 16-30 under Double Patenting have been fully considered and are persuasive because claims have been amended to overcome the rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 20, 21, 25, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 2011/0317211 A1 (hereinafter referred to as Yamada).
Referring to claim 16, Yamada discloses a print control apparatus (fig.1, data processing apparatus 1) for controlling a printing apparatus (fig.1, MFPs (2a-2b), printers (2c-2d)), comprising:
      an acquisition unit (fig.3, control unit 11) configured to acquire information about a function of setting a default printing apparatus, wherein the function is a function of automatically setting, as the default printing apparatus, a printing apparatus which has been instructed to execute printing, and the default printing apparatus can be used without a selection operation by a user when instructing printing from software ([0057]-[0061], [0107], [0113]-[0117] and [0148]) (Note: the control unit 11 receives information about setting a registered printer (printing apparatus which has been instructed to execute printing) as a default printer, wherein the default printer can be automatically used without a selection operation by a user when instructing printing from a device control program (software)), and 
      a display control unit (fig.3, control unit 11) is configured to cause, if the acquired information indicates enabling of the function, a display unit to display a first setup screen, and the display control unit causes, if the acquired information does not indicate enabling of the function, the display unit to display a second setup screen different from the first setup screen ([0147]-[0149] and [0151]) (Note: the control unit 11 displays a Print Command window (first setup screen) in the display area 101 for accepting a print command from the user when it is determined the registered printer has been set as the default printer, and displays the model numbers of selectable devices in the display area 101 (second setup screen different from the first setup screen) when it is determined the registered printer has not been set as the default printer), 
(fig.3, [0113]-[0117] and [0147]-[0149] and [0151]).

Referring to claim 20, Yamada discloses the apparatus according to Claim 16, wherein the acquisition unit acquires the information about the function of setting the default printing apparatus, in a case where an operating system includes the function of setting the default printing apparatus ([0113]-[0117]) (Note: the control unit 11 acquires the information about setting the default printing apparatus according to the device control program).

Referring to claim 21, the same ground of rejection provided for claim 16 is applicable herein.
Referring to claim 25, the same ground of rejection provided for claim 20 is applicable herein.
Referring to claim 26, the same ground of rejection provided for claim 16 is applicable herein. Yamada further discloses a non-transitory computer-readable storage medium storing program for controlling a printing apparatus ([0048]).
Referring to claim 30, the same ground of rejection provided for claim 20 is applicable herein.
Allowable Subject Matter
Claims 17-19, 22-24, 27-29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 17, 22 and 27, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein after a printer driver of the printing apparatus is installed, the display control unit causes, based on enabling of the function, the display unit to display the first setup screen which does not include a setting content associated with setting processing of the default printing apparatus.”

Referring to claims 18, 23 and 28, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein after a printer driver of the printing apparatus is installed and before test printing for the printing apparatus is instructed, the display control unit causes, based on enabling of the function, the display unit to display the first setup screen which does not include a setting content associated with setting processing of the default printing apparatus.”

Referring to claims 19, 24 and 29, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein after a printer driver of the printing apparatus is installed and after test printing for the printing apparatus is instructed, the display control unit causes, based on enabling of the function, the display unit to display the first setup screen which does not include a setting content associated with setting processing of the default printing apparatus.”

Referring to claims 31-33, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the display control unit causes, if the acquired information indicates enabling of the function, the display unit to display the first setup screen such that a setting content associated with setting processing of the default printing apparatus is not able to be operated, and the display control unit causes, if the acquired information does not indicate enabling of the function, the display unit to display the second setup screen such that the setting content is able to be operated.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675